               Case 5:20-cv-04130-BLF Document 11 Filed 07/10/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
12
     MICHAEL DEVANEY, NICHOLAS                  )   Case No. 5:20-cv-04130
13                                              )
     ARRIETA, and SARA YBERRA,
                                                )   STIPULATION REGARDING
14   individually and on behalf of all others   )
     similarly situated,                            DEFENDANTS’ DEADLINE TO RESPOND
                                                )   TO THE COMPLAINT
15                                              )
                  Plaintiffs,                   )
16                                              )
          v.
                                                )
17                                              )
     GOOGLE LLC and ALPHABET INC.,              )
18                                              )
                  Defendants.                   )
19                                              )
                                                )
20                                              )
21
22
23
24
25
26
27
28

           STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE
                                    COMPLAINT
                                CASE NO. 5:20-cv-04130
                Case 5:20-cv-04130-BLF Document 11 Filed 07/10/20 Page 2 of 3




 1            Pursuant to Civil Local Rule 6-1(a), plaintiffs Michael Devaney, Nicholas Arrieta, and Sara
 2   Yberra (“Plaintiffs”), and defendants Google LLC and Alphabet Inc. (“Defendants”), stipulate as
 3   follows:
 4            WHEREAS, Plaintiffs served Defendants with the complaint on June 25, 2020, and Defendants’
 5   deadline to answer or otherwise respond to the complaint is July 16, 2020;
 6            WHEREAS, Plaintiffs designated this action as related to an earlier filed, similar and
 7   overlapping class action complaint filed on May 27, 2020, encaptioned Grand Atlas Tours, et. al. v.
 8   Google LLC, Case No. 5:20-cv-03556 (N.D. Cal.) (“Grand Atlas”), and pending in this Court before
 9   Judge Freeman;
10            WHEREAS, the parties agree that this action should be reassigned to Judge Freeman, before
11   whom the earlier-filed, related Grand Atlas is pending, and shall jointly contact the Clerk of Court to
12   accomplish the same;
13            WHEREAS, in the interim, Defendants request an extension of time to respond to the complaint
14   so that Defendants may meet and confer with Plaintiffs in both actions regarding the process for the
15   filing of a consolidated amended class action complaint which would obviate the need for Defendants to
16   respond to the complaint in this action. Plaintiffs do not object to Defendants’ request;
17            WHEREAS, there have been no other requests for extensions of time;
18            WHEREAS, the extension will not alter the date of any event or deadline already fixed by Court
19   order;
20            NOW THEREFORE, pursuant to Local Rule 6-1(a), the parties through their respective counsel
21   hereby stipulate as follows:
22            (1)    The deadline for Defendants to answer or otherwise respond to the complaint is extended
23                   to August 14, 2020; and
24            (2)    In the event Defendants answer or otherwise respond to any proposed class action
25                   complaint that shares a common nucleus of operative facts and law with Plaintiffs’
26                   complaint in this or any other Court before August 14, 2020, Defendants shall
27                   simultaneously answer or respond to Plaintiffs’ complaint in this action.
28
                                              1
                STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE
                                         COMPLAINT
                                     CASE NO. 5:20-cv-04130
                 Case 5:20-cv-04130-BLF Document 11 Filed 07/10/20 Page 3 of 3




 1             IT IS SO STIPULATED.
 2
 3   Dated: July 10, 2020                                 Respectfully submitted,
 4
 5    By:    /s/ Theodore W. Maya
                                                            By: /s/ John E. Schmidtlein
      Tina Wolfson, SBN 174806                              John E. Schmidtlein (State Bar No. 163520)
 6
      twolfson@ahdootwolfson.com                            WILLIAMS & CONNOLLY LLP
 7    Theodore W. Maya, SBN 223242                          725 12th Street, N.W.
      tmaya@ahdootwolfson.com                               Washington, D.C. 20005
 8    Christopher E. Stiner, SBN 276033                     Tel: (202) 434-5000
      cstiner@ahdootwolfson.com                             Fax: (202) 434-5029
 9
      AHDOOT & WOLFSON, PC                                  jschmidtlein@wc.com
10    10728 Lindbrook Drive
      Los Angeles, California 90024                         Attorneys for Defendants Google LLC and
11    Telephone: (310) 474-9111                             Alphabet Inc.
12    Facsimile: (310) 474-8585

13    Attorneys for Plaintiffs
14
15
16
17
18                                                ATTESTATION
19             I, John E. Schmidtlein, am the ECF User whose ID and password are being used to file this
20   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in this
21   filing.
22                                                        /s/ John E. Schmidtlein
23
24
25
26
27
28
                                              2
                STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE
                                         COMPLAINT
                                     CASE NO. 5:20-cv-04130
